Title: Cash Accounts, 1762
From: Washington, George
To: 

 

[1762]



Cash


To Cash received in the year 1762 viz. of




Smiths Work of Mrs Wade
£ 0.12. 9



of Andw Robinson
0. 5. 0



T. Colter
0. 2. 3



Thos Hardin
0. 2. 6



Abednego Adams
0.10. 0



Captn [Sampson] Darrell
7. 9.10



Harrison Manley
0. 1. 0


Apl 12
Bonds—Interest of Mrs [Joanna]




McKenzie
10.16. 0


Novr 25
of Phil. W. Claiborne
14. 0. 0


Apl 10
Joseph Valentine—Jno Roans Balle
16. 8. 0


Novr 16
Ditto
110. 0. 0




   
      
         Ditto
         }
      
      
         Ditto
      
   

278. 6. 0


Apl 12
Protested Excha: of the Treasurer, for Phil. Johnson’s Draft on Concannon & Jordan—for Sterg
102. 0. 0



Interest costs & Excha. on Do
74. 7. 7



also of Ditto




Phil. Johnson’s draft on Farrel & Co. for Sterlg
56. 0. 0



Interest Costs and Charges
41. 4. 9


Octr 22
Bonds—in part from Mr R. Alexander
50. 0. 0


Decr 5
in part from Ditto
50. 0. 0


Novr 8
of Captn Posey in part
10. 0. 0



Ditto Do
20. 0. 0



Ditto Do
0. 7. 6


Apl
Country—pd the Governors Warr[an]ts
15.10. 0


Novr 16
of the Treasurer Burges[se]s W[ages]
22.10. 0


June 7
Sundrys—Mr Chs Digges for a Horse
30. 0. 0


July 26
of Captn Posey
2. 4. 7


Octr 20
of Mr [William] Ramsay
10. 0. 0



of Do Pearsons Note
15. 0. 0



of Majr Gaines Sub[scriptio]n Purse
1. 0. 0



of Jno. Grub Surveyrs Fee
2. 3. 0



Salt—Mr Jno. West 3 Bushels
0.15. 0



Simon Pearson 10 Do
2.10. 0



Ditto on acct Peter Harlee
0. 8. 9



Contra


By Cash paid in the year 1762 viz. to



Jany 21
Merchants—Mr Kirkpatrick
2.14. 0


Do
Mr Wilson
0.13. 4


Do
Captn Loxham
1. 6. 7


Apl 12
Mr Tarpley
19.13. 0


Septr 9
Mr Marshall (pr Mr Cluney)
8.11. 0


Novr 22
Colo. Anthony Walke Rum
43. 9. 2



Ditto for Sundries viz.




 a Line 3/ 1 pr Stockings 14/ Paper
0.18. 3



 1 Mantulet £10.15. 1 Yd Oznabrigs1/3
10.16. 3



 paper for Fieldg Lewis 5/ Cheese10/10
0.15.10



3 pr Stocking for Fieldg Lewis
0.14. 3


Augt 8
Mr Jacksons Acct
1.14. 6



 1 Bricklayers Trowel 2/6 1 WhipThong
0. 3. 9



 1 pr Gloves 8/9 Lines 3/9
0.12. 6


Apl 9
Docters—Carter
6.13. 1


Octr 22
[James] Laurie
12. 0. 0


Mar. 16
Fanning pd Mr R. Adams for Owen Roberts
4. 0. 0


Decr 15
Shoemaking Jno. Prescot pr Jno. Beedy
2. 7. 9


Apl 15
Barber—[James] Martin
0.15. 0



at Fredericksburg
0. 2. 6


Novr
Martin
1. 5. 0


Jany 21
Accounts—Chs Digges
14.10. 8



Saml Johnson
6. 0. 0



Jno. Sheridine
0.17. 9



Saml Brasenton (Balle)
0.12. 6


Mar. 23
Jno. Patterson
1. 7.11


Apl 9
Mrs Robinson
0.15. 0


12    
Mr Hunter decd pd Mr Everard
2. 4. 6


June 13
Danl Tibbs for Calvert
4.13. 4


20  
Robt Wilsons flat hire &ca
6.10. 0


Septr 9
Wm Digges Esqr. Maryland
10. 5. 6


Octr 5 & 6
Richd Stephenson of Fredk £16.2.10 &£6.9.0
22.11. 0


8
Lord Fairfax
3. 2. 9


14
Edwd Williams Balle Acct
1. 5. 0


25
Jno. Sheridine Do Do
1.16. 0



Decr 1
Gilbert Simpson Balle Do
2.14. 1



Paid Turner Crump at Sundry times
8. 0. 0



John Alton at Ditto
19. 0. 0


Mar. 23
Edwd Williams
2. 0. 0


May 18
Jno. Crook Balle cash Acct
0. 7.10 1/2



Valentine Crawford @Ditto
15. 0. 0



Burgess Mitchell
0.10. 0



Edward Violet @Sundry times
21. 5. 0



T. Bishop
1. 0. 0



Mr Saml Washington
40. 0. 0


Jany 21
By Corn of Josias Cooke his share
7.19. 4


March
Travelling Exps.—to Westmoreland
2.13. 3


Ditto
Williamsburg
3.14. 4


Apl
Marlborough
3. 2. 6


Augt
Westmoreland
0.17. 2


Octr
Frederick
0.17. 6


Novr
Williamsburg
2. 0. 3


Mar.
Tavern Expens.—in Williamsburg
3. 6. 7 1/2



Alexandria
0. 9. 0


Novr 29
Williamsburg Mrs [Christiana]Campbell
8.17. 6



Clubs elsewhere
0.16. 3



Servants at different times this yr
6. 1. 6



Charity to Sundrys at Differt times
37. 9. 3



Cards &ca
17. 0. 0


Feby 17
Land of Geo: Ashford 136 Acres
165. 0. 0


Decr
of Simon Pearson 178 Do
191. 7. 0


Feby 22
Negroes of Mr Lee Massey—7
300. 0. 0


July 20
Collo. Fieldg Lewis 2 Do
115. 0. 0



Oyster shells 1396 @20/
13.19. 3


Novr 18
Rent paid R[ichard] H[enry] Lee Esqr. for Collo. G[eorge] Lees Este
81. 5. 0


June 20
Taxes paid William Payne Sheriff
22.16. 1


July 20
Quit Rents for 8237 Acres pd Tom[asi]nElzey
10. 6. 0



Taylors—Saml Brasenton Leathr Breechs
0.15. 0


Septr 29
Bryan Allison
7.14. 0



Freight of Sundrys from Norfolk
1. 8. 0



of 70 Bars. of Salt from McCows paid Thos Buchanan @2/ 
7. 0. 0



Box of Shoes P[atsy] Custis
0. 2. 6



Iron of Mr [Thomas] Lawson
7. 8. 8




Sundrys—Thos Brownley Cuttg Glass
0. 5. 0



a Horse for Jno. P. Custis
2.10. 0



 Edd Mead 2/6. Lemons 10/
0.12. 6



Oysters ten Shillings
0.10. 0



 Turkeys 14/6 Whoop Ring &ca 37/6
2.12. 0



 2 doz: Oranges 7/6 100 Lemons 25/
1.12. 6



20 lb. Transfer Tobo
0. 2. 6



 Jer[emiah] Spurling 10/ Isaac Gates 20/
1.10. 0



Old Hawkins shewg a Line
0. 5. 0



Inspectg Tobo &ca Wm Jenkins
1.10. 9



Jno. Patterson Pump Boxes
0. 7. 6



Josias Cooke for Tobo
11.10. 0



puttg a Stone in Sleeve Buttn
0. 2. 6



Takg up Sam 20/. dryd Fish 13/
1.13. 0


May 22
By Cash Lent to Mr Willm Clifton
15. 0. 0



Mares covered by Mr Rozer’s Horse
6. 0. 0


Novr 1
Brickmaking Philp Fletcher—for 78,000 comn Bricks @3/
11.14. 0



2125 Gardn Tyles @20/
2. 2. 6



1080 nine Inch Sqr. Do 12/6
0.13. 6



Play Tickets
2.18. 3



Inspection paid Danl Sanford pr Acct
14. 0. 0



Collo. Reddick on Acct Jno. Hall—Sterlg
7. 9. 4



60 prCt Excha. on Do
4. 8. 8



Subscription to Alexa. Purse viz. pd to Mr [John] Kirkpatrick—my own
2.10. 0



Colo. Grymes
1. 0. 0



Colo. Baylor
1. 0. 0



Peyton Randolph Esqr.
1. 0. 0



Carter Braxton Esqr.
1. 0. 0



Collo. Kennon
1. 0. 0


